DETAILED ACTION
	The amendment filed 7/30/2021 has been entered. Claims 1, 10, and 12-20 have been amended. Claims 1-20 remain pending in the application and are discussed on the merits below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 7/30/2021 have been fully considered but are moot because the amendments made to the claims have necessitated a new grounds of rejection. 
Response to Amendment
Regarding the rejections to the claims under 35 USC § 112, applicant has amended the claims to overcome the previously set forth rejections. However, the amendments have necessitated new rejections under 35 USC § 112. The previously set forth rejections under 35 USC § 112 have been withdrawn and the new rejections have been outlined below.
Regarding the rejections to the claims under 35 USC § 103, claims have been amended and has necessitated a new grounds of rejection. However, after further search and consideration of the amended claims, allowable subject matter has been indicated as outlined below and the rejections under 35 USC § 103 have been withdrawn.
Claim Objections
Claims 1, 10, 12, and 20 are objected to because of the following informalities:  
Regarding claims 1, 10, and 12, all recitations of “the vehicle” should read “the host
Regarding claim 20, “the method of claim, further comprising:” should read “the method of claim 12, further comprising:” as recited in the 5/17/2019 claim set.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 10, and 12, the added limitation “determine a second vehicle location based on determining that the user device cannot connect to the first network at the second vehicle location” is not supported by the specification. Applicant’s specification does not disclose a step to determine a second vehicle location based on the user device being unable to connect to the first network. The specification states "computer 110 may be programmed to determine the host vehicle 100 has arrived at the second location if, e.g., an ignition switch of the host vehicle 100 has been turned off, the host vehicle 100 stops moving for a predetermined 
Claims 2-9 are dependent on claim 1, claim 11 is dependent on claim 10, and claims 13-20 are dependent on claim 12 and inherit the deficiencies stated above. Thus, claims 2-9, 11, and 13-20 are also rejection on similar grounds to claims 1, 10, and 12.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 10, and 12, the added limitation “determine a second vehicle location based on determining that the user device cannot connect to the first network at the second vehicle location” is unclear and seems to be missing steps. As stated above, applicant’s specification does not disclose determining a second vehicle location based on the user device being unable to connect to the first network. In good faith effort to further prosecution, this limitation will be interpreted as the following, per applicant’s specification ([0034] and steps 225 and 230 in Fig. 2A):
Determine whether user device reconnects to the first network after a predetermined time
When the user device does not reconnect to the first network after the predetermined time, determine the host vehicle has arrived at a second location if an ignition switch of the host vehicle has been turned off, the host vehicle stops moving for a second predetermined time, or the host vehicle has arrived at a predetermined geographic coordinate.
Claims 2-9 are dependent on claim 1, claim 11 is dependent on claim 10, and claims 13-20 are dependent on claim 12 and inherit the deficiencies stated above. Thus, claims 2-9, 11, and 13-20 are also rejection on similar grounds to claims 1, 10, and 12.
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1, 10, and 12 would be allowable, under the interpretation outlined above, for disclosing making a determination that a user device in a vehicle is not connected to a first network and determining a second location based on an ignition switch of the host vehicle being turned off, the host vehicle stops moving, or the host vehicle has arrived at a predetermined geographic coordinate. The claims further disclose storing in the memory of the vehicle a route from a first vehicle location, where the user device was connected to the first network, to the second vehicle location and moving the host vehicle to the first vehicle location based on the route in response to the user device not connecting to a second network at a predetermined time. 

	Kondo (U.S. Patent Application Publication No. 2011/0210835 A1) teaches moving a host vehicle from outside a communication range to inside the communication range in a predetermined time (see at least [0057]). However, Kondo does not teach storing the route from a location from one of the three criteria listed above to a location where the user device was connected. 
	Geelen et al. (U.S. Patent Application Publication No. 2007/0265769 A1; hereinafter Geelen) teaches a navigation device that is able to route a user back to a location where the navigation device was disconnected from the vehicle (see at least [0078]). However, Geelen does not teach storing the route from a location from one of the three criteria listed above to a location where the user device was connected.
	The combination of Jones, Kondo, and Geelen still fails to teach, in combination with the other elements of claim 1, determining a second location based on an ignition switch of the host vehicle being turned off, the host vehicle stops moving, or the host vehicle has arrived at a predetermined geographic coordinate and storing a route from the second location to a first location when a user device was connected to a first network. The combination further fails to teach moving the host vehicle based on the route in response to the user device not connecting to a second network at a predetermined time.
	Claims 2-9 would be allowable because they are dependent on claim 1, claim 11 would be allowable because it is dependent on claim 10, and claims 13-20 would be allowable because they are . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277. The examiner can normally be reached Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/H.L./Examiner, Art Unit 3662            

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662